Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 11,013,966. This is a statutory double patenting rejection.
The corresponding claims removes the element of “one spline tab” on the first flange and more broadly recites it in apparent means plus function language as “rotation inhibiting feature”.  Where the such can most broadly be interpreted as a means plus function with the corresponding structure being a spline tab as disclosed, the scope of the claim is unchanged. A review of the specification does not appear to explicitly discuss a “rotation inhibiting feature” as having any other corresponding structure or alternatives to a splined tab.  As such, the scope of the two claims, while worded differently, are considered as the same claim in scope. 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,518,145. Although the claims at issue are not identical, they are not patentably distinct from each other because, the instant claims appear to the same with the exception of the further recitation of a “rotation inhibiting feature”.  Since one cannot determine if means plus function is being invoked, the claim is so broad to read on any feature capable inhibiting rotation such as friction between the elements which inherently exists in the previous application. Additionally, rotation inhibiting features such as adhesives are known and would have been obvious to have been used if resistance to rotation were desirable in the previous patent. 
The previous application that are not part of this rejection are 16/043,052 and 15/339,797 that calls for an embodiment that has spring features on perpendicular portions of the side wall of the weight body such as shown in figs. 1-5.  The instant claims calls for the combination of a roller and cam surface locking mechanism directed to a separate non-obvious invention. 
16/509,393 calls for a track type but is now abandoned. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The breadth of claims 1 and 12 is not disclosed where it recites “a weight mount disposed on a portion of the golf club”.  Such suggest that such a mount can be located on the grip as well as the shaft which is not disclosed.  Here the breadth of the claim is not commensurate with the scope of the disclosure.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims -120 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 1 and 12 is unclear in that one cannot determine if the recitation of “a clip portion” is a separate element or referring to “a portion” of the previously recited “a spring clip”. 
Further. the structure of how a weight body can “define” a bore is not clear. Most broadly defining something is an action or ability. If such a bore is on the weight body itself extending from a first flange to a second flange, then such should be positively recited as “having a bore”.  Merely defining something is indefinite as one cannot determine how the bore is clearly related to the body.  
The claim largely amounts to a list the elements with insufficient structural relationships to clearly determine the scope of the claims. With respect to the weight mount and weight member, one cannot determine from the claim how the elements cooperate to make a complete and operable device as the are merely listed as a group of elements as part of the weight member. For example, in the first recitation of the weight mount, one cannot determine if the “one first rotation inhibiting feature” is part of the aperture, within it or located near it.  Similarly, one cannot determine the structure of an “undercut” and how it relates to the rotation inhibiting feature in order to define a weight mount. Likewise, the weight member list elements with no clear relationship.  It is not clear how an aperture can be “extending radially through” a clip portion.  The claim as drafted make it impossible to diagram out the relationship of the elements in a complete and operable device in order to determine the scope of the claim. While a claim is to be read in light of the specification, the claims defines the scope of protection sought and must no attempt to import meaning or relationships from the specification. 
 	In claims 1 and 12, the rotation inhibiting feature and a locking member are not clear in scope as one cannot determine if means plus function interpretation is being invoked.  In either case the terms recite a structureless generic term modified by its function from inhibiting rotation or locking.  If such terms are to be limited by the corresponding structure in the specification, the term means should be clearly used.  If such is not the case sufficient structure should be recited to avoid such a means plus function interpretation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. For emergency assistance, supervisory assistance can be obtained with Melba Bumgarner at (571)272-4709.
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711